Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment Entry

1.	Applicant’s response to the Non-Final action mailed 6/24/21 is acknowledged. In the amendment filed therein claims 1 and 6 were modified. Claims 2, 4, 7, 8, 14-21, 25-27, and 30 have been canceled without prejudice or disclaimer. Claims 1, 3, 5-6, 9-13, 22-24, 28-29, and 31-42 are pending.
2.	Claims 3, 5, 10, 11, 12, 22-24, 28, and 31-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/21.
3.	Currently claims 1, 6, 9, 13, and 29 are under consideration.
4.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITEATED BY AMENDMENTS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 6, 9, 13, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.	The method of claim 1 is ambiguous because it is not clear as to what biomarkers are intended. Line 3 recites “measuring …one or more biomarkers comprising” while appearing to list biomarker combinations (see lines 5-22). If Applicant intends the method to require the biomarker combinations in lines 5-22, it is suggested that the “one or more” language is omitted from the claim. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 6 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (BMC medical Genomics 2013, 6 (Suppl):S9, pages 1-14) in view of Comunale et al. (Journal of Proteome Research, Vol.5, No.2, 2006, pages 308-315).
Wang et al. disclose a method for detecting hepatocellular carcinoma (HCC) in a subject (methods for the detection of hepatocellular carcinoma in subjects; Abstract; page 2, 1st column, 3rd paragraph ) comprising: measuring the amount of one or 
Wang does not disclose removing IgG and IgM proteins from a biological fluid from the subject before measuring a fucose-containing glycoform. 
However, Comunale et al. disclose assays that remove or extract IgG and IgM then measure fucosylated glycoproteins (biomarkers) in HCC subjects. 
In the procedures taught by Comunale et al. immunoglobulins were extracted prior to sample analysis. For example, see Lectin extraction and analysis on page 309. IgG, IgA, and IgM are taught to be hyper fucosylated in HCC sera. See page 313-Discussion. IgG and IgM had altered fucoylation patterns in HCC sera. Page 313, 2nd column, 2nd and 3rd paragraphs. The removal of IgG increased FcA2G2 expression in patients with HCC. See page 311,2nd column, 1st paragraph. 

It would have been obvious to one of ordinary skill at the effective filing date of the instant invention to remove immunoglobulins (IgG and IgM) as taught by Comunale et al. in the fucosylated glycoproteins detection procedure exemplified by Wang et al. because Comunale et al. reveal that IgG and IgM had altered fucoylation patterns in HCC sera. Page 313, 2nd column, 2nd and 3rd paragraphs. The removal of IgG increased FcA2G2 expression in patients with HCC. See page 311,2nd column, 1st paragraph. Additionally immunoglobulins (IgG and IgM) are fucosyated in HCC and they should be removed in assay procedures for further analysis and/or to eliminate interference in the measurement of other fucosylated compounds.
One skilled in the art would have been motivated to remove IgG and IgM in order to eliminate interferences and generate accurate measurements for the fucosyated biomarker(s) in HCC.

8.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (BMC medical Genomics 2013, 6 (Suppl):S9, pages 1-14) in view of Comunale et al. (Journal of Proteome Research, Vol.5, No.2, 2006, pages 308-315) and further in view of Kricka (Clinical Chemistry, Vol.45, No.7, pages 942-956, 1999).

However, Kricka discloses wherein the IgG and the IgM are removed by incubating the biological fluid with polyethylene glycol (Immunoglobulins IgG and IgM can be removed by precipitation with PEG 6000 (polyethylene glycol); page 950, 1st column, 3rd paragraph). 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method for detecting hepatocellular carcinoma as disclosed by Wang et al. in view of Comunale et al. to incorporate removal of IgG and IgM by PEG precipitation as disclosed by Kricka, because as Kricka discloses both immunoglobulins that might interfere in the biological assays can be removed in a single step using the polyethylene glycol PEG precipitation. Absent evidence to the contrary the use of PEG is deemed and obvious design choice recognized by the prior art. 
KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d at 1396).
Response to Arguments
	Applicant has amended the claims to read on the measurement of one or more biomarkers. Accordingly the previously cited references remain obvious over the invention. 
Allowable Subject Matter
9.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	For reasons aforementioned, no claims are allowed.
Remarks
11.	Prior art made of record and not relied upon is considered pertinent to the
Applicant’s disclosure:
A. Block et al. (US 2012/0196277 A1) disclose methods for diagnosing a liver pathology such as HCC by measuring lectin binding to proteins (abstract, 0012-0014, Table 1, and claims 1-7).

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  

	
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
12/31/21

/LISA V COOK/Primary Examiner, Art Unit 1642